               Case 2:19-cv-02417-KJN Document 23 Filed 08/06/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
     KIMALAE SMITH,                                  )       Case No.: 2:19-cv-02417-KJN
13                                                   )
                    Plaintiff,                       )
14                                                   )       STIPULATION AND ORDER TO
          vs.                                        )       VOLUNTARY REMAND PURSUANT TO
15   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )       SENTENCE FOUR OF 42 U.S.C.
16                                                   )       § 405(g) AND TO ENTRY OF JUDGMENT
                                                     )
17                  Defendant.                       )
                                                     )
18                                                   )
19
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that this action be remanded to the Commissioner of Social Security for
21
     further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
22
     42 U.S.C. § 405(g), sentence four.
23          On remand, the Appeals Council will provide the claimant an opportunity to submit any
24   evidence to support her good cause statement and will reevaluate whether good cause was
25   established. It will also take further action, as warranted, to complete the administrative record.
26   ////
27
28


                                                         1
                   Case 2:19-cv-02417-KJN Document 23 Filed 08/06/20 Page 2 of 2


                 The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                        Respectfully submitted,
 4
 5   Date: August 5, 2020                               PENA & BROMBERG, ATTORNEYS AT LAW
 6                                                      /s/ Jonathan O. Pena by C.Chen*
 7                                                      (As authorized by email on 8/5/2020)
                                                        JONATHAN O. PENA
 8                                                      Attorneys for Plaintiff
 9
     Date: August 5, 2020                               McGREGOR W. SCOTT
10                                                      United States Attorney

11                                                      By s/ Carolyn B. Chen
                                                        CAROLYN B. CHEN
12
                                                        Special Assistant U. S. Attorney
13
                                                        Attorneys for Defendant
14
15
16                                                              ORDER

17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
18   Dated: August 6, 2020
19
20   smit.2417

21
22
23
24
25
26
27
28


                                                           2
